Given, J.
The only question presented is the constitutionality of section 1543 of the Code as amended by section 12, chapter 143, of the Acts of the Twentieth General Assembly. It is contended that the law, so far as it provides a fine of five hundred dollars and imprisonment, is unconstitutional. This precise question was settled in Jordan v. Circuit Court of Wapello County, 69 Iowa, 177, and has been uniformly followed since. We think the action of the district court was in all respects within its jurisdiction, and legal, and the judgment is, therefore, affirmed, and the plaintiffs petition dismissed.